ARCHIBALD, District Judge.
There can be no question as to the authority of the District Court to order a sale of the bankrupt’s property, free and clear of liens. This is essential to a complete administration of the bankrupt’s estate, and will be implied from the general provisions of the present act, even though not expressly given, as:, in the preceding act of 1867. Collier on Bankruptcy (4th Ed.) 521; Brandenburg on Bankruptcy, § 1195; Ex parte Christy, 3 How. 292, 11 L. Ed. 603; Nugent v. Boyd, 3 How. 426, 11 L. Ed. 664; In re Pittelkow, 1 Am. Bankr. Rep. 472, 92 Fed. 901; Southern Loan & Trust Co. v. Benbow, 3 Am. Bankr. Rep. 9, 96 Fed. 514; In re *652Sanborn, 3 Am. Bankr. Rep. 54, 96 Fed. 551; In re Waterloo Organ Co., 9 Am. Bankr. Rep. 427, 118 Fed. 904. It is not, therefore, a matter of power, but of discretion; and while, ordinarily, the latter will not be exercised in favor of a sale where the incumbrances equal the value of the property (In re Styer, 3 Am. Bankr. Rep. 424, 98 Fed. 290; In re Shaeffer, 5 Am. Bankr. Rep. 248, 105 Fed. 352; In re Cogley, 5 Am. Bankr. Rep. 731, 107 Fed. 73), yet there are considerations in the present instance which seem to malee it advisable. By a prompt sale at this time, accruing interest and taxes will be saved, a sale can be made by the trustee with less expense than by the sheriff, and the estate will be able to be settled promptly, without awaiting the outcome of the action of the lien creditors in enforcing their liens, all of which is in the interest of the general creditors, which is that which should control. The wife of the bankrupt has also quitclaimed 'her dower to the trustee, so that the purchaser will take clear of that interest, which is quite material. It is suggested that at a sale by the sheriff more bjdders are likely to be present, and so a more favor.able price secured. But with.the existing incumbrances on the prop■erty, the holders will be compelled to protect their interests themselves, and the property will undoubtedly go off to one of them, so that the presence of others will be of little account. All things considered, I am therefore satisfied that a sale should be made by the trustee, as ordered.
The exceptions are overruled, and the order of sale confirmed,